ORDER
Before NIX, C.J., and LARSEN, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.
PER CURIAM.
AND NOW this 6th day of December, 1985, this case is remanded to the Court of Common Pleas of Allegheny County for the taking of testimony on the content and placement of the polling place notices required by Section 504 of the Pennsylvania Election Code.1 The district plan, as heretofore approved by the lower court, shall remain in effect. This matter is to be expedited so as to avoid conflict with the election process. •
Justice Flaherty did not participate in the consideration or decision of this case.

. Act of June 3, 1937, P.L. 1333, art. V. § 504, 25 P.S. § 2704, as affected, April 28, 1978, P.L. 202, No. 53 § 2(a) [1193].